Title: Isaac Smith Sr. to John Adams, 9 November 1778
From: Smith, Isaac Sr.
To: Adams, John



Boston November 9. 1778

Mrs. Adams not knowing of this Opportunity by Mr. Sears and Capt. Cheevers, who are going in a Dutch ship, who probably may call on you as the ship is designed to touch at Bourdeaux. I wrote you by a Vessell of my Own a few days since by the way of Cadiz, I then wrote you I had received a Trunk by Capt. Tucker, for Mrs. Adams, in good order.
You will doubtless have heard by the packet Count Destrang sent, that he is gone from hence, but we are att a loss where.
The Somerset Man of Warr a 64 Gun ship was cast away on Cape Codd, some of the people lost, the rest are expected by land being about 400. The Cape Codd people have been att her this week past.
Genl. Hancock gave a handsome ball to the Count and his Officers and many of the Town were there likewise. Mrs. Adams has been On board the Admiral ship, and has with Col. Quincy’s family and Mr. Cranch dined on board Another ship and the Captain &c. have been up to Brantry and some of the Gentlemen dined with her and Colo. Quincy. I lately took out of the office sundry letters by Via Baltemore for your and Mr. Cranchs family.
The ship cast away itt is said is part of Admiral Byrons fleet, who had been to Convoy a Number of Transports clear of the Coast which were bound to England and so was coming to look after the french fleet—but itt seems they got seperated in the storm. Five were seen near Nantucket and as we have not heard any more of them suppose have returnd to York. Count Destrang did not know of these disasters As he saild Two days after the ship got on Cape Codd.
There has been talk of the Enemy’s leaving N. York and Rd. Island, but itt dont Appear by many circumstances that they will, though many of the Troops may go elsewhere Yet itt is supposed they will keep a Garrison of 5 or 6,000. As itts likely you will have more certain Accounts from head Quarters, shall not add.
We have had near a hundred of sick prisoners brought up from Halifax; some dyed on there passuage and have a most terrible fever. They are att the Islands, but those who have tended them are mostly taken with the same fever. A young Doctor, a son of Shereff Greenleaf, who tended them, dyed last week and Young Doctor Appleton lys dangerously ill of the same fever caught of them. The treatment Att Halifax latterly is much worse than att York, for since Admiral Gambere Gambier has been there, he has treated Our people with great humanity, Allowed by all that comes from there. On the Conterary what we send them go all in good health upwards of 200, went a few days since to Halifax.—I have just given you a little sketch and when Opportunity Offers should be glad of a line—& are Yr. hum. servt.,

Isaac Smith

